Citation Nr: 1023886	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-34 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right knee injury, status post 
arthroscopic surgery with degenerative joint disease and 
limited range of motion.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of right knee injury, status post 
arthroscopic surgery with instability.

4.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of L5-S1, for the 
period from June 30, 2004 through September 24, 2007.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2005, June 2006, and August 2009 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted a waiver of 
initial RO consideration for additional evidence received 
after the February 2009 supplemental statement of the case.  
See 38 C.F.R. § 20.1304 (2009).  From the date of the 
hearing, the record was held open for 60 days in order to 
allow for the submission of additional evidence for 
consideration.

In correspondence dated and received in January 2009, the 
Veteran withdrew his claim of entitlement to service 
connection for gout of the bilateral knees.  As such, this 
issue is not before the Board for appellate consideration.  
38 C.F.R. § 20.204(c) (2009).

For reasons explained below, the issues of entitlement to an 
initial disability rating in excess of 20 percent for 
degenerative disc disease of L5-S1 (for the period from June 
30, 2004 through September 24, 2007) and entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  On December 3, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
service connection for dizziness is requested.

2.  The competent medical evidence of record demonstrates 
that the Veteran's residuals of right knee injury, status 
post arthroscopic surgery with degenerative joint disease and 
limited range of motion, have been characterized by painful 
motion, with flexion limited to 85 degrees at worst and 
extension limited to 7 degrees at worst.

3.  The competent medical evidence of record demonstrates 
that the Veteran's residuals of right knee injury, status 
post arthroscopic surgery with instability, have not 
consistently manifested in at least moderate recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met for the issue of entitlement to 
service connection for dizziness.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for the Veteran's residuals of right knee 
injury, status post arthroscopic surgery with degenerative 
joint disease and limited range of motion, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, 5261 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for the Veteran's residuals of right knee injury, 
status post arthroscopic surgery with instability, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive 
Appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  In the present 
case, the Veteran has withdrawn the portion of this appeal 
pertaining to the issue of entitlement to service connection 
for dizziness and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review that portion of the appeal and it is 
dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in 
August 2004, October 2004, and March 2005 letters, which 
advised the Veteran of what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.

In any event, the Veteran's claims for higher ratings arise 
from the initial grant of service connection for his right 
knee disability.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2009).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, private treatment records, VA treatment records and 
examination reports, QTC examination reports, employment 
information, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for higher 
ratings, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process by providing 
evidence and argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See Conway, 353 F.3d at 1374; 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for residuals of right knee injury, status 
post arthroscopic surgery with degenerative joint disease and 
limited range of motion.  Such disability has been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5260, effective June 30, 2004.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2009).

The Veteran also contends that he is entitled to a higher 
rating for residuals of right knee injury, status post 
arthroscopic surgery with instability.  Such disability has 
been rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective September 29, 2006.

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

Turning to the evidence, the Board notes that the Veteran has 
consistently complained of right knee pain throughout the 
record.  An October 2004 VA treatment record noted that the 
Veteran's right knee was negative to varus/valgus stress, and 
extension of his right knee was limited to 5 to 7 degrees.

The Veteran underwent a VA joints examination in January 
2005.  On that occasion, it was noted that he had a normal 
gait and did not use a knee brace or cane.  Examination of 
the right knee revealed that it was stable.  Range of motion 
of the Veteran's right knee measured 140 degrees of flexion 
(with pain beginning at 120 degrees) and 0 degrees of 
extension.  It was noted that he had an additional 10 degrees 
of limitation due to pain with repetitive flexing.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in May 2005.  On that occasion, he reported 
that he wore a knee brace constantly for ambulation because 
of right knee instability.  He also reported having 
incapacitating episodes of right knee pain, but accompanying 
X-rays of his right knee were normal and showed no 
degenerative arthritis, fracture, dislocation, or other acute 
bony abnormalities.  It was noted that he had an antalgic 
gait.  Examination of the right knee revealed crepitus.  
Range of motion of the Veteran's right knee measured 85 
degrees of flexion (with pain beginning at 85 degrees) and 0 
degrees of extension.  It was noted that joint function on 
the right was additionally limited after repetitive use by 
pain, fatigue, weakness, and lack of endurance.

A June 2005 private treatment record noted that the Veteran 
had pain with flexion of his right knee, that range of motion 
of his right lower extremity was reduced, and that his right 
lower extremity showed no joint instability.

A March 2006 VA treatment record noted crepitus with range of 
motion in both of the Veteran's knees, but no laxity; 
accompanying X-rays of his right knee were normal.  An April 
2006 VA treatment record noted that his knees had limited 
flexion with no crepitus on palpation of the patellae, as 
well as no ligamentous instability.  A June 2006 VA MRI of 
his right knee revealed a focal cartilaginous defect of the 
inferior patella with underlying subchondral cyst.  A 
September 2006 VA treatment record noted instability of the 
Veteran's knees, as the Veteran reported that his knees would 
get weak and give way.  A later September 2006 VA treatment 
record noted that he was ambulatory with a steady gait, and 
he was fitted for a hinged right knee brace for his unstable 
right knee.  A November 2006 VA treatment record noted that 
he had no locking or giving way of his right knee.  A 
February 2007 VA treatment record noted that the Veteran's 
right lower extremity had no effusion and was stable to 
varus/valgus stress, with range of motion measuring 120 
degrees of flexion and 0 degrees of extension; accompanying 
X-rays of his right knee revealed no significant degenerative 
joint disease or bony abnormalities.  A September 2007 VA 
treatment record noted that his gait was independent without 
the use of assistive devices, and he had no significant gait 
deviations or reported falls.  A November 2008 VA MRI of his 
right knee revealed findings suggestive of progressive 
degenerative change of the joint.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in December 2008.  On that occasion, he 
reported weakness, stiffness, giving way, lack of endurance, 
locking, fatigability, dislocation, and constant pain in his 
right knee, but denied heat and redness.  It was noted that 
he had an antalgic gait and required a brace on his right 
knee for ambulation to support the stability of his right 
knee, but he did not require crutches, a cane, corrective 
shoes, or a walker.  Examination of the right knee revealed 
weakness, tenderness, and guarding of movement, but no edema, 
effusion, redness, heat, or subluxation.  Range of motion of 
the Veteran's right knee measured 90 degrees of flexion (with 
pain beginning at 90 degrees) and 0 degrees of extension.  It 
was noted that joint function on the right was additionally 
limited after repetitive use by pain, fatigue, weakness, lack 
of endurance, and incoordination, but that there was no 
additional limitation in degree.  The anterior and posterior 
cruciate ligaments stability test and the medial and lateral 
collateral ligaments stability test were both within normal 
limits for the right knee.  However, the medial and lateral 
meniscus test of the right knee was abnormal with moderate 
degree of severity.  Accompanying X-rays of the Veteran's 
right knee revealed early chondromalacia patella, but no 
effusion or other abnormal finding.

A later December 2008 VA treatment record noted that the 
Veteran reported a "catching of knee cap" sensation in his 
right knee, but that he had full range of motion in his 
bilateral lower extremities and no ligamentous laxity.  A 
January 2009 VA treatment record noted that his right knee 
was stable to varus/valgus stress and had crepitus with range 
of motion, which measured 120 degrees of flexion and 0 
degrees of extension.  A later January 2009 VA treatment 
record noted that the Veteran was currently walking two miles 
daily for exercise and that he had full range of motion of 
all extremities.  An April 2009 VA treatment record noted 
that the Veteran's right knee had no effusion and was stable 
to varus/valgus stress, with range of motion measuring 120 
degrees of flexion and 0 degrees of extension.  A June 2009 
VA treatment record noted that he was measured for a hinged 
right knee brace.

The Veteran underwent another fee-basis VA examination by QTC 
Medical Services in July 2009.  On that occasion, he reported 
weakness, stiffness, swelling, giving way, subluxation, and 
pain in his right knee, but denied heat, redness, lack of 
endurance, locking, fatigability, deformity, tenderness, 
drainage, effusion, and dislocation.  He reported that he had 
poor range of motion, swelling, and painful joints during 
right knee flare-ups, but stated that his condition had not 
resulted in any incapacitation.  It was noted that he had an 
antalgic gait, but his walking was steady and he required no 
assistive devices for ambulation.  Examination of the right 
knee revealed effusion, but no edema, instability, abnormal 
movement, weakness, tenderness, redness, heat, deformity, 
guarding of movement, malalignment, drainage, subluxation, 
locking pain, genu recurvatum, or crepitus.  Range of motion 
of the Veteran's right knee measured 140 degrees of flexion 
(with pain beginning at 140 degrees) and 0 degrees of 
extension.  It was noted that repetitive range of motion was 
possible with no additional degree of limitation.  It was 
also noted that joint function on the right was additionally 
limited after repetitive use by pain, fatigue, weakness, and 
lack of endurance.  The anterior and posterior cruciate 
ligaments stability test, the medial and lateral collateral 
ligaments stability test, and the medial and lateral meniscus 
ligaments stability test were all within normal limits for 
the right knee.  Accompanying X-rays of the Veteran's right 
knee showed mild degenerative arthritic changes, but noted to 
be stable since the 2008 examination, with no fracture or 
dislocation shown.

A September 2009 VA treatment record noted that the Veteran's 
right knee had no effusion and was stable to varus/valgus 
stress, with range of motion measuring 120 degrees of flexion 
and 0 degrees of extension.

At his December 2009 hearing, the Veteran testified that he 
had weakness, pain, and instability in his right knee.  He 
reported that he wore a knee brace daily when he walked, 
later affirming that his right knee gave out on him when 
walking sometimes if he did not wear his brace.  He stated 
that his right knee locked on occasion, but he described such 
episodes as being brief and not happening every day.  The 
Veteran reported that his private physician (Dr. Brown) had 
not yet examined his right knee, but asserted that this would 
happen soon and that he would submit those treatment records 
accordingly.  In addition, the Veteran's representative 
indicated that the Veteran had earlier suggested that his 
most recent QTC examination had been inadequate because the 
doctor allegedly did not take sufficient time to examine the 
Veteran thoroughly.

Thereafter, a December 2009 letter from Dr. Brown was 
submitted.  He stated that he had examined the Veteran on 
that date and had also considered the Veteran's VA treatment 
records.  Dr. Brown noted that the arthritis affecting the 
Veteran's bilateral knee joints had further complicated his 
overall care.  He also noted that the Veteran's prior 
arthroscopic surgery of the right knee had progressed to 
degenerative joint disease.  Without clarifying which knee he 
was talking about, he further noted that pain, moderate 
instability, and poor range of motion had adversely affected 
the Veteran's ability to walk or stand.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's residuals of right knee injury, status post 
arthroscopic surgery with degenerative joint disease and 
limited range of motion, are adequately evaluated as 10 
percent disabling.  The competent medical evidence of record 
demonstrates that for range of motion of the Veteran's right 
knee, flexion has been limited to 85 degrees at worst, and 
extension has been limited to 7 degrees at worst.  Indeed, 
the majority of testing revealed full extension. Thus, the 
objective findings of record do not reflect limitation of 
motion of the right leg to either 30 degrees or less of 
flexion or 15 degrees or more of extension in order to 
warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2009).  Even considering the 
Veteran's subjective complaints of pain, the medical evidence 
of record does not support any additional limitation of 
motion in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Moreover, as there is no objective evidence of extension 
limited to at least 10 degrees, a higher rating or separate 
rating is not warranted under Diagnostic Code 5261.  See 
VAOPGCPREC 9-2004 (permitting separate ratings for limitation 
of extension and flexion); 38 C.F.R. § 4.71a (2009).

Turning to the Veteran's residuals of right knee injury, 
status post arthroscopic surgery with instability, after 
carefully considering the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that his symptoms are adequately evaluated as 10 
percent disabling.  The competent medical evidence of record 
demonstrates that the Veteran's right knee disability has not 
consistently manifested in at least moderate recurrent 
subluxation or lateral instability in order to warrant a 
rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  While the Veteran has 
consistently reported that his right knee gives way while 
walking and that he therefore requires a brace for 
ambulation, the Board notes that, with the exception of one 
stability test in December 2008, all formal medical testing 
has revealed stability in the Veteran's right knee.

The Board acknowledges that, at the December 2008 QTC 
examination, a medial and lateral meniscus test of the right 
knee was abnormal with moderate degree of severity.  However, 
it is significant to note that, at the same December 2008 
examination, an anterior and posterior cruciate ligaments 
stability test and a medial and lateral collateral ligaments 
stability test were both within normal limits for the right 
knee.  Furthermore, the Board reiterates that all other 
formal medical testing documented in the record has revealed 
stability in the Veteran's right knee.

The Board also acknowledges that the Veteran's private 
physician (Dr. Brown) had noted moderate knee instability as 
a factor that had adversely affected the Veteran's ability to 
walk or stand.  However, as noted above, Dr. Brown failed to 
clarify which knee he was referring to.  Furthermore, he did 
not support this statement with objective results of 
stability testing for the Veteran's right knee.  Thus, Dr. 
Brown's opinion is entitled to little probative weight.

In response to the argument that the Veteran's most recent 
QTC examination was inadequate because the doctor allegedly 
did not take sufficient time to examine the Veteran 
thoroughly, the Board notes that the report of the July 2009 
QTC examination indicates that the examiner did thoroughly 
interview and examine the Veteran, as well as conduct all 
appropriate testing.  Thus, the Board determines that the 
July 2009 QTC examination is sufficient for rating purposes.

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's right knee 
disability.  However, as this disability has not been 
manifested by ankylosis, dislocation of semilunar cartilage, 
or malunion of tibia and fibula, Diagnostic Codes 5256, 5258, 
and 5262 do not apply.  38 C.F.R. § 4.71a (2009).

In summary, the Board concludes that the Veteran's residuals 
of right knee injury, status post arthroscopic surgery with 
degenerative joint disease and limited range of motion, have 
been adequately addressed by the 10 percent evaluation 
already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2009).  In addition, the Board concludes 
that the Veteran's residuals of right knee injury, status 
post arthroscopic surgery with instability, have been 
adequately addressed by the 10 percent evaluation already 
assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).  Therefore, the Board finds that the preponderance of 
the evidence is against both claims for higher ratings at any 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's right 
knee disabilities present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

The issue of entitlement to service connection for dizziness 
is dismissed.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of right knee injury, status post 
arthroscopic surgery with degenerative joint disease and 
limited range of motion, is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of right knee injury, status post arthroscopic 
surgery with instability, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of L5-S1 
(for the period from June 30, 2004 through September 24, 
2007) and entitlement to a TDIU.

In its June 2006 rating decision, the RO granted service 
connection for degenerative disc disease of L5-S1 and 
assigned a 20 percent rating, effective June 30, 2004.  In 
November 2006, the Veteran filed a timely notice of 
disagreement to the initial 20 percent rating assigned.  He 
argued that a 40 percent evaluation was warranted.  
Thereafter, in an October 2008 rating decision, the RO 
increased the rating for degenerative disc disease of L5-S1 
to 40 percent, effective September 25, 2007.  In an August 
2009 statement, the Veteran expressed his satisfaction with 
this 40 percent rating, stating that the October 2008 rating 
decision reflected the "true picture" of his low back 
condition and that a 40 percent rating for that disability 
should be continued.  However, as the 40 percent rating only 
became effective on September 25, 2007, the claim for an 
initial rating in excess of 20 percent for the period from 
June 30, 2004 through September 24, 2007 remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

In its August 2009 rating decision, the RO denied entitlement 
to a TDIU.  In December 2009, the Veteran filed a timely 
notice of disagreement.

In light of the above, the Board is required to remand both 
of these issues to the RO/AMC for the issuance of a statement 
of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
After the RO/AMC has issued the statement of the case, the 
claims should be returned to the Board only if the Veteran 
perfects an appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining 
to the claims for an initial rating in 
excess of 20 percent for degenerative disc 
disease of L5-S1 for the period from June 
20, 2004 through September 24, 2007 and 
for a TDIU, so that the Veteran may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing 
a timely substantive appeal.  These issues 
should only be returned to the Board if a 
timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


